                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


EDDIE GUZMAN,

                   Plaintiff,
                                                     Case No. 20-cv-3-pp
      v.

ANDREW SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that he

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that he is not employed, he is married, and he has no dependents he is

responsible for supporting. Dkt. No. 2 at 1. It appears that the plaintiff worked

for Ocean Spray until May 1, 2019 and that he now receives a pension of

$1,717 per month. Id. at 2. The plaintiff’s wife is employed, and she has


                                          1
monthly wages or salary of $1,100. Id. The plaintiff and his wife have expenses

of $2,660 per month ($700 mortgage, $300 car payments, $350 credit card

payment, $1,000 other household expenses, $60 water utility, $100 auto fuel,

$150 medications). Id. at 2-3. The plaintiff and his wife own two cars, a 2019

Subaru Forester and a 2003 Honda Accord, the combined value is

approximately $31,500. Id. at 3. The couple also owns their home, with

approximately $15,000 in equity. Id. They do not own any other property of

value, and have $100 in cash on hand or in a checking or savings account. Id.

at 3-4. The plaintiff states, “I am living on a small + tight budget due to my

early retirement due to my CRPS on right foot, as well as my wife left her full-

time job + took a part-time job to help me move around the house + being my

transportation during my surgeries + recovery time, + appointments.” Id. at 4.

The plaintiff has demonstrated that he cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

                                          2
      The plaintiff’s complaint indicates that he was denied benefits by the

Commissioner for lack of disability, that he is disabled, and that the

conclusions and findings of fact by the Commissioner when denying benefits

are not supported by substantial evidence and are contrary to law and

regulation. Dkt. No. 1 at 1. At this early stage in the case, and based on the

information in the plaintiff’s complaint, the court concludes that there may be

a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 7th day of January, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
